       Case 1:20-cv-01835-PGG-GWG Document 5 Filed 07/14/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KETANYA BURKE,

                                   Plaintiff,

                       -against-                                           ORDER

JUDGE ELENOR C. REID and CITY OF NEW                                 20 Civ. 1835 (PGG)
YORK,

                                   Defendants.

PAUL G. GARDEPHE, United States District Judge:

               Plaintiff Ketanya Burke, appearing pro se, brings this action alleging that

Defendants violated her constitutional rights by discriminating against her and depriving her of

due process in child custody proceedings. By order dated June 8, 2020, Chief Judge Colleen

McMahon granted Plaintiff’s request to proceed in forma pauperis (“IFP”). (Dkt. No. 3)

                                                DISCUSSION

               Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled

to rely on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d.

119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue

and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the

Marshals Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of

the Federal Rules of Civil Procedure generally requires that the summonses and complaint be

served within 90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not

have served the summonses and complaint until the Court reviewed the complaint and ordered

that summonses be issued. The Court therefore extends the time to serve until 90 days after the

date the summonses are issued. If the complaint is not served within that time, Plaintiff should

request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012)
       Case 1:20-cv-01835-PGG-GWG Document 5 Filed 07/14/20 Page 2 of 3




(holding that it is the plaintiff’s responsibility to request an extension of time for service); see

also Terry v. Stamford, No. 20-CV-3847 (JMF), 2020 WL 3619051, at *1 (S.D.N.Y. July 1,

2020) (“‘As long as the [plaintiff proceeding IFP] provides the information necessary to identify

the defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).’”) (quoting Murray v. Pataki, 378 F. App’x

50, 52 (2d Cir. 2010)).

                To allow Plaintiff to effect service on Defendants Judge Elenor C. Reid and the

City of New York through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a

U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

Defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these Defendants.

                Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the

Court may dismiss the action if Plaintiff fails to do so.

                                           CONCLUSION

                The Clerk of Court is directed to mail a copy of this order to Plaintiff, together

with an information package. The Clerk of Court is further instructed to issue summonses,

complete the USM-285 form with the addresses for Judge Elenor C. Reid and the City of New

York, and deliver all documents necessary to effect service to the U.S. Marshals Service.



Dated:    New York, New York
          July 14, 2020




                                                   2
  Case 1:20-cv-01835-PGG-GWG Document 5 Filed 07/14/20 Page 3 of 3




                 DEFENDANTS AND SERVICE ADDRESSES


1. City of New York
   100 Church Street
   New York, New York 10007

2. Judge Elenor C. Reid
   Bronx County Family Court
   900 Sheridan Ave
   Bronx, New York 10451
